DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claims 1 and 13, "the same height" in lines 15 and 16 respectively; Claims 3 and 4, "the web" in line 3; Appropriate correction is required. 
Claims 2-12 and 14-15 recites “a gaseous medium” in the preamble.  There is improper basis for this limitation in the claim. In other words, applicant is introducing the limitation for the second time and accordingly applicant should distinguish this element from the previously introduced element or amend for proper antecedent basis. Appropriate correction is required. 
Claims 2-12 and 14-15, in the preamble “characterized in that…” does not further limit the claim, as it is not clear if the limitations are to provide characterization to the claimed invention, or to further define the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 9, 10, 11, 12  is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (US 2014/0145101); 
Claim 3 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claims 1 and 2 (as indefinitely understood) above, and further in view of Keller (US 2011/0284781); 
Claims 6-8, 14 and 15 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claims 1 and 5 (as indefinitely understood) above, and further in view of Haynes (US 2005/0269538);
Claim 11 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ishibashi as applied to claim 1 (as indefinitely understood) above, and further in view of Okawara (US 2017/0074417); 
Claim 13 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Ohmori (US 7401762)


Ishibashi discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    821
    1104
    media_image1.png
    Greyscale

A proportional valve (1 figure 2-7, paragraph 0061-0068, where in general, as the current increases, the force (magnetic pull) of movement of the movable core increases, for the linear reciprocal action of the solenoid valve) for controlling a gaseous medium (gaseous fuel paragraph 0003), having a valve housing (of 20/40/151/35), in which a closing element (25) which is arranged therein interacts with a valve seat (155) in order to open and close at least one passage opening (153), having a magnet armature apparatus (30/31/312/33) which is operatively connected to the closing element (at end 28), and having an electromagnet (41, 35, 206, 44 are flux carrying circuit portions that are…) configured to generate a magnetic force on the magnet armature apparatus, such that the magnet armature apparatus can be moved with a stroke movement along a longitudinal axis (.phi.) of the proportional valve, the electromagnet comprising an inner pole (201/204/206/207/21), an outer pole (44) and a magnet coil (41), and the magnet armature apparatus comprising a magnet armature (31), the valve housing and the inner pole being connected magnetically to one another via a magnetic choke point (21, where the upper portion of the inner pole at 207 is connected to the valve housing bottom portion 151 via the choke point 21 and the lower portion of the inner pole of 206/204/201), and the magnetic choke point (21) being configured in an axial extent region (at region 1002) of the magnet armature, characterized in that the inner pole has a 

Ishibashi discloses in claim 2:  The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that the magnetic choke point comprises a thin-walled cylindrical web (21 is a thin walled web connecting the upper portion 207 to the lower portion 206). 

Ishibashi discloses in claim 3:  The proportional valve for controlling a gaseous medium as claimed in claim 2, characterized in that the magnetic choke point comprises a [cylindrical] region (at 1004) which forms an annular groove (therein) together with the web (21). Ishibashi does not explicitly disclose: a conical region forming an annular groove with the web and the magnetic armature; but Keller teaches: (see annotated figure 1 below)

    PNG
    media_image2.png
    831
    1002
    media_image2.png
    Greyscale

providing a conical region forming an annular groove with the web and the magnet armature (where the magnetic armature maybe slightly tapered, the connecting web may taper down from the upper fixed inner core to form a conical region (at 2002) allowing for increased magnetic axial attraction at the end of the movable core and providing for a greater amount of magnetic attraction pulling the plunger to the stator, the more normal the surfaces are to the central axis, (and see Nagasaki (US 7280021) for exemplary discussion of such attractive force (abstract))); 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cylindrical recess as taught in Ishibashi, a conical recessed region as taught in Keller, where a conical region can be formed via an annular groove of the web and the magnet armature as taught in Keller, where the magnetic armature of Ishibashi may be slightly tapered as taught in Keller with the connecting web configured to taper down from the upper fixed inner core to form a conical region as taught in Keller all for the purpose of allowing for increased magnetic axial attraction at the end of the movable core and providing for a greater amount of magnetic attraction pulling the plunger to the stator, thus making the opening of the valve more responsive. 

Ishibashi discloses in claim 4: The proportional valve for controlling a gaseous medium as claimed in claim 2, characterized in that the web (21) and the magnet coil (41) delimit a cavity (at 1004) in the valve housing. 

Ishibashi discloses in claim 5: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that the magnet armature apparatus is guided in a first guide section (at surface 1012) and a second guide section (at surface 1014) in the valve housing and the inner pole (as they are coextensive.)  

Ishibashi discloses in claim 6: The proportional valve for controlling a gaseous medium as claimed in claim 5, characterized in that first bearing [surfaces] (1012) are arranged on the first guide section (thereof), in which [at] first bearing [surfaces].  Ishibashi does not explicitly disclose: a first bearing bush guiding a connecting element attached to the magnet armature; but Haynes teaches: a first bearing bush (top of figure 3) guiding a connecting element (pin 34 that is fixedly…) attached to the magnet armature (52) for the purpose of providing guiding reciprocal action therein. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the upper region of the fixed core of Ishibashi as taught in Haynes with a guiding pin/connecting element as taught in Haynes extending through the magnet armature as taught in Haynes, for the purpose of providing a guiding reciprocal action of the there fixed to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the upper portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in Haynes, so as to for example prevent radial magnetic flux misalignment or eddy currents from pulling the armature out of alignment at the top travel region of the solenoid valve. 

Ishibashi discloses in claim 7: The proportional valve for controlling a gaseous medium as claimed in claim 5, characterized in that second bearing [surfaces] (1014) are arranged on the second guide section (thereof), in which [at] second bearing [surfaces] the magnet armature (31) or (the preceding considered an alternative grouping under MPEP 2131). Ishibashi does not explicitly disclose, although Haynes teaches: a second bearing bush and/or piston shaped section (62 bottom of figure 3) guiding a connecting element (pin 34 that is fixedly…) attached to the magnet armature (52) for the purpose of providing guiding reciprocal action therein. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the lower region of the fixed core of Ishibashi as taught in Haynes with a guiding pin/connecting element as taught in Haynes extending through the magnet armature as taught in Haynes, for the purpose of providing a guiding reciprocal action of the there fix to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the lower portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in Haynes, so as to for example prevent radial magnetic flux misalignment or eddy currents from pulling the armature out of alignment at the bottom travel region of the solenoid valve. 


Ishibashi discloses (as modified for the reasons discussed above) in claim 8: The proportional valve for controlling a gaseous medium as claimed in claim 7, characterized in that the connecting element (i.e. 34 of Ishibashi/Haynes) is produced from a material with a high mechanical strength (the material is a metal material as taken from the hatching per MPEP 608.02 IX); accordingly, 
	it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metal material with high mechanical strength as taught arguably in Ishbashi/Haynes for the purpose of providing material that has a close coefficient of expansion and/or contraction to match the other parts of the solenoid valve that are in close contact there with, so as to avoid fluid leakage through cracks developing over time, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Ishibashi discloses in claim 9: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that an elastic sealing element (elastic seal at 263) is arranged between the closing element and the valve seat. 

Ishibashi discloses in claim 10: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that a closing spring (33) is arranged in the valve housing, which closing spring is supported between the connecting element (annular portion of 32) of the magnet armature apparatus and the valve housing (35) and loads the magnet armature apparatus with force in the direction of the valve seat (to spring bias close the valve when no current is provided). 

Ishibashi discloses in claim 11: The proportional valve for controlling a gaseous medium as claimed in claim 1, further comprising an interior space (at 1016) which is divided (radially) by way of the inner pole (at 351 and 32) or the valve housing into a spring space (to hold the spring 33) and a magnet armature space (at 1010) in the valve housing. 
	If it could be persuasively argued at some future unforeseen date that Ishibashi does not disclose: the interior space divided axially by way of a radial inner pole extension; but Okawara teaches: the interior space (52B figure 1) divided axially by way of a radial inner pole extension (at 52c, where the fixed upper inner core can be provided with an upper interior space at 52c with an adjustable spring seat 8 to place the compression spring 83 therein and press against the movable core armature 53 via a spring presser 7, all for the purpose of providing an adjustable spring compression arrangement for fluid pressure compensation.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the valve of Ishibashi, an interior space as taught by Okawara that is divided axially by way of a radial inner pole extension as taught in Okawara where the fixed upper inner core of Ishibabsi can be provided with an upper interior space at and an adjustable spring seat so as to place the compression spring of Ishibashi therein and press against the movable core armature of Ishibashi as taught by Okawara via a spring presser, all for the purpose of providing an adjustable spring compression arrangement for fluid pressure compensation. 

Ishibashi discloses in claim 12: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that an inlet duct (152) is configured in the valve housing (151) radially with respect to the longitudinal axis (.phi. where the duct 152 is both radially offset and angled acutely towards the longitudinal axis) of the proportional valve, via which inlet duct the gaseous medium can enter into the proportional valve. 

Ishibashi discloses in claim 13: [A] proportional valve (1 figure 2-7, paragraph 0061-0068, where in general, as the current increases, the force (magnetic pull) of movement of the movable core increases, for the linear reciprocal action of the solenoid valve) for (the preceding considered a statement of intended use as the statement adds no meaningful limitations to the body of the claim under MPEP 2114) controlling a hydrogen feed to the fuel cell, the proportional valve having a valve housing (of 20/40/151/35), in which a closing element (25) which is arranged therein interacts with a valve seat (155) in order to open and close at least one passage opening (153), having a magnet armature apparatus (30/31/312/33) which is operatively connected to the closing element (at end 28), and having an electromagnet (41, 35, 206, 44 are flux carrying circuit portions that are…) configured to generate a magnetic force on the magnet armature apparatus, such that the magnet armature apparatus can be moved with a stroke movement along a longitudinal axis (.phi.) of the proportional valve, the electromagnet comprising an inner pole (201/204/206/207/21), an outer pole (44) and a magnet coil (41), and the magnet armature apparatus comprising a magnet armature (31), the valve housing and the inner pole being connected magnetically to one another via a magnetic choke point (21, where the upper portion of the inner pole at 207 is connected to the valve housing bottom portion 151 via the choke point 21 and the lower portion of the inner pole of 206/204/201), and the magnetic choke point (21) being configured in an axial extent region (at region 1002) of the magnet armature, characterized in that the inner pole has a recess (at 1010) with a recess edge (at 1006 level), wherein the magnet armature dips into the recess (1010) during the stroke movement of the magnet armature apparatus, an end face (at end 32) of the magnet armature lying at the same height with regard to the longitudinal axis (normal to that of 1006) as the recess edge of the recess in a closed position of the proportional valve, the recess edge (1006) forming an end of the magnetic choke point (21). 
	Ishibashi does not disclose using the solenoid valve in a fuel cell arrangement with a fuel cell; but Ohmori teaches:  using the solenoid valve in a fuel cell arrangement with a fuel cell (Col 1 ln 5-10, for the purpose of controlling fluid flow there through.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the solenoid valve of Ishbashi as taught in Ohmori, in a fuel cell arrangement with a fuel cell so as to control as taught in Ohmori, the reaction gas and/or residual water from the cells in the system. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 14: The proportional valve for controlling a gaseous medium as claimed in claim 6, characterized in that second bearing [surfaces] (1014) are arranged on the second guide section (thereof), in which [at] second bearing [surfaces] the magnet armature (31) or (the preceding considered an alternative grouping under MPEP 2131). Ishibashi does not explicitly disclose, although Haynes teaches: a second bearing bush and/or piston shaped section (62 bottom of figure 3) guiding a connecting element (pin 34 that is fixedly…) attached to the magnet armature (52) for the purpose of providing guiding reciprocal action therein. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to provide as taught in Haynes for that of Ishibashi, a sliding bearing bush arranged at the lower region of the fixed core of Ishihashi as taught in Haynes with a guiding pin/connecting element as taught in Haynes extending through the magnet armature as taught in Haynes, for the purpose of providing a guiding reciprocal action of the there fix to movable magnetic armature of Ishibashi as taught in Haynes, thus holding at least the lower portion of the armature of Ishibashi as taught in Haynes away from the surface of the inner core of Ishibashi as taught in Haynes, so as to for example prevent radial magnetic flux misalignment or eddy currents from pulling the armature out of alignment at the bottom travel region of the solenoid valve. 

Ishibashi discloses (as modified for the reasons discussed above) in claim 15: The proportional valve for controlling a gaseous medium as claimed in claim 14, characterized in that the piston-shaped section (62 Ishibashi/Haynes) is produced from a material with a high mechanical strength. (the material is a metal material as taken from the hatching per MPEP 608.02 IX); accordingly, 
	it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metal material with high mechanical strength as taught arguably in Ishbashi/Haynes for the purpose of providing material that has a close coefficient of expansion and/or contraction to match the other parts of the solenoid valve that are in close contact there with, so as to avoid fluid leakage through cracks developing over time, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753